Motions to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Questions under the Federal Constitution were presented and passed upon by the Court of Appeals, viz.: (1) whether the admission in evidence of the confessions and oral statements of defendants, Jacobs and Green, violated their rights under the Fourteenth Amendment of the Constitution of the United States; (2) whether the charge of the Trial Judge as to the criteria to be used by the jury in determining whether the confessions and oral statements of defendant Jacobs were voluntary violated his rights under the Constitution of *759the United States; (3) whether the refusal of the Trial Judge to charge as requested concerning the right of defendants, Jacobs and Green, not to testify violated their rights under the Fourteenth Amendment of the Constitution of the United States; (4) whether the denial of a change of venue by the Supreme Court of the State of New York, Bronx County, violated the rights of defendant Jacobs under the Fourteenth Amendment of the Constitution of the United States; (5) whether the granting of the motion of the People for a special jury pursuant to section 749-aa of the Judiciary Law of the State of New York violated the rights of defendants, Jacobs and Green, under the Fourteenth Amendment of the Constitution of the United States; (6) whether the denial of the challenge by defendants, Jacobs and Green, to the special jury panel violated their rights under the Fourteenth Amendment of the Constitution of the United States, and (7) whether the trial of defendants, Jacobs and Green, before the special jury violated their rights under the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals held that the rights of defendants under the Fourteenth Amendment of the Constitution of the United States had not been violated or denied. [See 306 N. Y. 717.]